940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobby Lee WALKER, II, Defendant-Appellant.
No. 90-2388.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

1
Before MERRITT, Chief Judge, BOGGS, Circuit Judge, and HULL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Bobby Lee Walker, II, was convicted of the possession of an unregistered firearm, in violation of 26 U.S.C. Sec. 5861(d).  The district court sentenced Walker to a 78 month term of imprisonment.  This appeal followed, the parties having briefed the issues.


4
The parties were given until May 1, 1991, to notify the court if they wished oral argument in this appeal.  Neither party responded to this notification by that date, therefore, the case will be submitted without oral argument.


5
Upon consideration, we find the district court's decision to be supported by the record.  Walker complains that the court made two erroneous findings of fact, namely, Walker's role in the offense and the risk of harm created.  These findings will not be disturbed on appeal unless clearly erroneous.  United States v. Perez, 871 F.2d 45, 47-48 (6th Cir.), cert. denied, 492 U.S. 910 (1989).  We find ample support in the record before us for the district court's conclusion that Walker was the organizer of a scheme that created a substantial risk of death or serious bodily injury through the detonation of homemade bombs.  The appeal is meritless.


6
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation